Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 31, 2018

                                      No. 04-17-00801-CV

                    IN THE INTEREST OF C.A.E., ET AL CHILDREN,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA02691
                          Honorable Gloria Saldana, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days from the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. The notice of appeal was filed in the trial court on December 4, 2017.
The appellate record was complete on December 27, 2017, and the appellant’s brief was due to
be filed on January 16, 2018. Neither the appellant’s brief nor a motion for extension of time has
been filed. It is therefore ORDERED that appellant show cause in writing within fifteen (15)
days from the date of this order why this appeal should not be dismissed for want of prosecution.
See TEX. R. APP. P. 38.8(a).

                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court